909DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 17-32, as originally, filed, are currently pending and have been considered below. The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17-32 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of copending Application No. 17/942,876 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Key (US 2007/0179912 A1) in view of Sweeney (US 2005/0021449 A1).

With respect to claim 17, Key discloses 
a computer-implemented method (¶ 0059: discloses the methods are processes and symbolic representations of operations by conventional computer components.)
for using an asset management software system accessible via a web registry (¶ 0016-0021: discloses a centralized system includes a jurisdiction online manger)
to track a requisite inspection of an owned asset selected (¶ 0016-0021: discloses the system manages required inspections mandated by a plurality of different jurisdictions. ¶ 0043: discloses although the described embodiments refer to boiler and pressure vessel inspections the system is equally advantageous in other scenarios.) comprising:
selectively allowing remote access, by a computer-based system, to the web-based registry (¶ 0066, 0071: discloses the client computers run web browsing applications that retrieve and display the jurisdiction online manager’s web pages.),
wherein the web registry is managed by asset management software, by classes of user (¶ 0066, 0071), wherein the classes of user comprise:
(1) an owner of the owned asset (¶ 0066, 0071: discloses web interface 411 provides access for owners of the objects via a web browser.); 
(2) an approval authority (¶ 0066, 0071: discloses web interface 411 provides access for jurisdiction reviewers 125.), and 
(3) an inspector (¶ 0066, 0071: discloses web interface 411 provides access for company inspectors 135.);
retrieving, by a computer-based asset management software system, real time records of assets from a database (Fig. 7, ¶ 0018: discloses the central system enables real time availability of current data.), 
the database being remotely accessible and augmentable by each of the at least three classes of user (Fig. 7, ¶ 0018, 0060, 0070, 0105-0115: discloses database 350 stores information associated with a plurality of different owners, inspectors, and jurisdiction reviewer…information stored in database 350 can be retrieved for data manipulation and reporting.); 
analyzing the records of assets from the database to determine whether the asset requires inspection (¶ 0046, 0081: discloses the jurisdiction online manger analyzes the database to determine those objects requiring scheduling of an inspection.); 
automatically creating, according to computer-executable instructions of the asset management software, a standard format inspection list, based upon the analysis of records of assets from the database (¶ 0088: discloses the jurisdiction online manger generates an appropriate inspection form based upon the object to be inspected. The JOM retrieves the inspection format for that jurisdiction. Each jurisdiction has its own categories, domains, and required information.), 
wherein the standard form inspection list includes each asset due for inspection and each asset within a designatable interval of being due for inspection (¶ 0021, 0088, 0184, 0194: discloses a task listing includes tasks that need to be performed. The inspection webpage includes basic object information associated with the inspection and the inspection status box indicates the current status such as open or closed.); 
for each asset on the inspection list, according to computer-enabled instructions of the asset management software, retrieving a list of qualified inspectors according to designatable attributes including proximity to the asset (¶ 0043, 0049, 0075, 0077: discloses the jurisdiction online manger is designed to automatically provide the appropriate jurisdiction inspection data requirements and forms to commissioned inspectors from a plurality of insurance carriers. An inspector must be qualified by a jurisdiction and receive a commission in order to perform an inspection in that jurisdiction.), 
wherein an inspector, upon accessing the web registry, can review and update information, including location (¶ 0073, 0075: discloses allowing a user such as an inspector to modify or add location and inspection information.);
for each asset on the inspection list, generating a standard format notice notifying the approval authority of the status of the assets assigned to the approval authority (¶ 0020, 0184, 0196: discloses the task listing has review changes to reviews that need to be performed.), and 
wherein the approval authority, upon accessing the compliance registry, may update and review the status of the assets (¶ 0197: disclose the reviewer can accept or reject updates.); 
for each asset on the inspection list, generating, according to computer-executable instructions of the asset management software, a standard format notice notifying an owner of the asset of an impending deadline for the inspection (¶ 0021: discloses the system can automatically determine objects with upcoming inspections due dates and provide this information to the inspection entity. ¶ 0072, 0079, 0085: discloses the notification system is operative to send communications to users of the jurisdiction online manager.), and
wherein the owner of the asset, upon accessing the web-based registry, may update and review the status of the assets assigned to the owner (¶ 0071, 0074: discloses the web interface 411 provides access to owners of the objects.); 
receiving, by a computer-based system, at a server through an internet portal, the server in communication with the web-based registry, information that one of the qualified inspectors supplies, the information garnered by performing the required inspection (¶ 0090-0092: discloses the jurisdiction online manager receives inspection information via interaction with the inspector’s web browser.); 
retrieving, by a computer-based asset management software system, a standard format report template configured to the asset (¶ 0090-0092: discloses the jurisdiction online manager retrieves the inspection format for the jurisdiction.),
compiling a report based upon the information the inspector supplies (¶ 0090-0092: discloses the jurisdiction online manager stores the inspection report in connection with the object.);
transmitting, by a computer-based system, the completed inspection report, based on the report template and the information garnered by performing the inspection, to the approving authority (¶ 0090-0092: discloses the jurisdiction online manager schedules the inspection report to be reviewed by the jurisdiction. The jurisdiction online manager generates and places a task in the jurisdiction task listing.); 
transmitting, from the approving authority, by the web-based registry, a standard format notice to the owner of the asset (¶ 0078, 0102: discloses notification of the rejected inspection is performed…notification can be by email or by simply updating the inspection records), the notice to include a report of the received information and where the received information includes a noted deficiency (¶ 0078, 0111: discloses inspection files include inspection date, comments, violations, and recommendations.); 
automatically, according to computer-executable instructions of the asset management software, augmenting at the database, the records relative to the asset to reflect the information the inspector supplies when the inspection is approved by the approving authority (Fig. 7, ¶ 0010, 0018, 0060, 0070, 0105-0115: discloses database 350 stores inspection and review information including certificate information, the reviewer, jurisdiction performing the review, the result and associated comments. The data stored in the database consists of new information appended to the existing information.); and 
wherein the asset requires compliance with industry inspection rules and regulations or one more laws selected from the set of laws comprising a code, local rule, state law, and federal law (¶ 0043-0044, 0048: discloses the system provides an efficient management of required regulatory inspections.), and 
wherein compliance with the one or more laws requires periodic inspection of the owned asset by the inspector. (¶ 0109: discloses each object is required to pass periodic inspections to ensure the object is in compliance with the jurisdiction’s regulations.)
Key does not explicitly disclose the limitation of such notice to include the list of qualified inspectors for the asset, a description of the type of inspection, and a cost associated with the type of inspection.
In the same field of endeavor, the Sweeney reference is related to methods and systems for online management of construction assets. (abstract)
such notice to include the list of qualified inspectors for the asset, a description of the type of inspection, and a cost associated with the type of inspection (¶ 0039-0042: discloses providing computerized reports to the asset owner.  The computerized reports may relate to one or more of the assets and be generated according to contractors responsible for construction or repairs to the asset, repair type, repair costs, and the like.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notification in Key, to include the list of qualified inspectors for the asset, a description of the type of inspection, and a cost associated with the type of inspection, as disclosed by Sweeney to achieve the claimed invention.  As disclosed by Sweeney, the motivation for the combination would have been to make it possible for the asset owner to easily manage a large number of assets and get the very best price for their inspection. (¶ 0005-0006)
As noted in Key in at least ¶ 0043 the system manages regulatory inspections of boilers and pressure vessels and the system is equally advantageous in other scenarios such as elevators, amusement park rides, and the like.  The combination of Key and Sweeney does not explicitly disclose an owned asset selected from the group consisting of a fire sprinkler system, a kitchen hood system, a fire extinguisher and a backflow preventer
However, the Examiner asserts that the data identifying the owned asset as including the a fire sprinkler system, a kitchen hood system, a fire extinguisher and a backflow preventer is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the a fire sprinkler system, a kitchen hood system, a fire extinguisher and a backflow preventer be included in the object information of Key and Sweeney because the type of object being described does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claim 18, the combination of Key and Sweeney discloses the method of Claim 17, further comprising: 
at a computer in network communication with the database, entering initial information about a non-included asset that requires periodic inspection to comply with a code. (¶ 0050, 0074, 0109, 0164: Key discloses allowing a user to add object information. Each object is required to pass periodic inspections to ensure the object is in compliance with jurisdiction’s regulations.)

With respect to claim 19, Key does not explicitly disclose the method of Claim 17, further comprising:
However, Sweeney discloses:
 for each asset on the inspection list, transmitting to each qualified inspector on the list of qualified inspectors relative to the asset, information about the asset sufficient for the qualified inspectors to generate a bid to inspect the asset (¶ 0043-0044: discloses an online bid submission form may be provided to a plurality of contractors for use in submitting a bid one the project.  Contractors, i.e., area, regional, or national, may be notified by email of the bidding for the project and provided with access to the bid submission form and bid information.); 
receiving bids for a contract to inspect the asset from at least one of the qualified inspectors relative to the asset (¶ 0043-0044: discloses the contractors may then review the online bid information and if desired submit a bid online using the bid submission form.);
transmitting the received bids of the asset (¶ 0043-0044: discloses contractor bids may be stored on the database.); 
receiving a selection of a bid from the owner of the asset from among the received bids (¶ 0043-0044: discloses the asset owner can be provided with online access to the submitted bids in order to selecting a winning bid from the submitted bids.); and 
transmitting to the qualified inspector who submitted the received selection, an acceptance of the bid. (¶ 0043-0044: discloses the project can then be awarded to a contractor that posted the winning bid.  The contractor may be notified by email of the project award.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Key to include the steps for each asset on the inspection list, transmitting to each qualified inspector on the list of qualified inspectors relative to the asset, information about the asset sufficient for the qualified inspectors to generate a bid to inspect the asset; receiving bids for a contract to inspect the asset from at least one of the qualified inspectors relative to the asset; transmitting the received bids of the asset; receiving a selection of a bid from the owner of the asset from among the received bids; and transmitting to the qualified inspector who submitted the received selection, an acceptance of the bid, as disclosed by Sweeney to achieve the claimed invention.  As disclosed by Sweeney, the motivation for the combination would have been to allow the asset owner to easily manage a large number of assets and to get the very best price for their inspection through competitive bidding. (¶ 0005-0006)

With respect to claim 20, the combination of Key and Sweeney discloses the method of Claim 17, 
wherein the asset (¶ 0108-0109: Key discloses object may be a boiler 1740, pressure vessel 2742 for objects used at the location.), and 
further wherein the report of the received information includes a water quality test (¶ 0109, 0191: Key discloses the safety information includes the low water cut off) and a course of action based upon the received information, the course of action to include remedy of the deficiency. (¶ 0053, 0192, 0194: Key discloses recommendation is a suggestion to improve the safety of the object.)
As noted in Key in at least ¶ 0043 the system manages regulatory inspections of boilers and pressure vessels and the system is equally advantageous in other scenarios such as elevators, amusement park rides, and the like.  The combination of Key and Sweeney does not explicitly disclose the asset of a fire sprinkler system, a fire extinguisher and a backflow preventer
However, the Examiner asserts that the data identifying the owned asset as including the fire sprinkler system, a fire extinguisher and a backflow preventer is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the fire sprinkler system, a fire extinguisher and a backflow preventer be included in the object information of Key and Sweeney because the type of object being described does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claim 21, Key discloses 
a computer-implemented method (¶ 0059: discloses the methods are processes and symbolic representations of operations by conventional computer components.)
for using a web registry (¶ 0016-0021: discloses a centralized system includes a jurisdiction online manger) 
to track inspection compliance of an owned asset (¶ 0016-0021: discloses the system manages required inspections mandated by a plurality of different jurisdictions. ¶ 0043: discloses although the described embodiments refer to boiler and pressure vessel inspections the system is equally advantageous in other scenarios.), the computer-implemented method comprising: 
selectively allowing remote access to a compliance management software registry system hosted on a server and accessible through a web-portal by classes of user (¶ 0066, 0071: discloses the client computers run web browsing applications that retrieve and display the jurisdiction online manager’s web pages.), wherein the classes of user comprise:
(1) an owner of the asset (¶ 0066, 0071: discloses web interface 411 provides access for owners of the objects via a web browser.); 
(2) an approval authority (¶ 0066, 0071: discloses web interface 411 provides access for jurisdiction reviewers 125.); 
(3) an inspector (¶ 0066, 0071: discloses web interface 411 provides access for company inspectors 135.); 
at a database  (Fig. 7, ¶ 0018, 0060, 0070, 0105-0115: discloses database 350), in communication with the compliance management software registry system, including records of assets, compiling an inspection list to include those assets which, after expiration of a designatable interval, will require an inspection (¶ 0046, 0081: discloses the jurisdiction online manger analyzes the database to determine those objects requiring scheduling of an inspection.); 
generating with respect to at least one asset, a list of the qualified inspectors that are available to inspect the asset based upon attributes including proximity to the asset (¶ 0043, 0049, 0075, 0077: discloses the jurisdiction online manger is designed to automatically provide the appropriate jurisdiction inspection data requirements and forms to commissioned inspectors from a plurality of insurance carriers. An inspector must be qualified by a jurisdiction and receive a commission in order to perform an inspection in that jurisdiction. The scheduled work assignment is operative to generate and place the task in the insurance company scheduled inspection listing.); 
generating with respect to at least one asset, a standard form notice notifying the approval authority of the status of the asset assigned to the approval authority (¶ 0043, 0049, 0075, 0077: discloses placing the task in a review changes listing in the jurisdiction item task listing.), and 
wherein, the approval authority, upon accessing the compliance asset management software registry system, may update and review the status of the assets (Fig. 6, ¶ 0020, 0048, 0078, 0094-0104: discloses displaying the inspection information for review by the jurisdiction and receiving the review input and determining if the reviewer has accepted the inspection.  The jurisdiction online manager stores the review comments along with the review date and the name of the reviewer in association with the inspection.); 
and wherein the owner of the asset, upon accessing the compliance asset management software registry system, may update and review the status of the assets (¶ 0066, 0071: discloses web interface 411 provides access for owners of the objects via a web browser.); 
receiving, at the web portal associated with the compliance registry system, from the at least one inspector, according to an asset specific template provided by the compliance registry system  (¶ 0090-0092: discloses the jurisdiction online manager retrieves the inspection format for the jurisdiction.), standard format inspection information indicating the status of the asset (¶ 0090-0092: discloses the jurisdiction online manager receives inspection information via interaction with the inspector’s web browser.), wherein the received inspection information includes receiving information describing deficiencies in the asset job (¶ 0194: discloses the inspection web page lists the problem type such as a violation.), 
after receiving the inspection information (¶ 0020: discloses after receiving inspection result data from the inspection, the inspection result data is stored in the system database.), notifying the approval authority of the inspection information (¶ 0020: discloses the inspection result data is then provided to the controlling jurisdiction.); receiving approval from the approval authority (¶ 0020, 0048, 0055, 0078, 0197: discloses the controlling jurisdiction reviews the result data online and any review result data stored in the system database. The reviewer determines to accept the inspection and associated repairs.); 
transmitting a standard format notification that an inspection was completed and approved by an approving authority (¶ 0020, 0048, 0055, 0078: discloses the jurisdiction online manager performs notification of the acceptance. Notification can be performed by email.); and
 wherein the asset requires compliance with industry inspection rules and regulations or one more laws selected from the set of laws comprising a code, local rule, state law, and federal law  (¶ 0043-0044, 0048: discloses the system provides an efficient management of required regulatory inspections.), and wherein compliance with the one or more laws requires periodic inspection of the owned asset by the inspector. (¶ 0109: discloses each object is required to pass periodic inspections to ensure the object is in compliance with the jurisdiction’s regulations.)
Key does not explicitly disclose the following limitations of transmitting, by the asset management software in communication with the web registry, a standard form notification to an owner of the at least one asset on the inspection list, including the list of qualified inspectors a description of the type of inspection, and a cost associated with the type of inspection, indicating that the asset requires an inspection;  displaying at the web portal associated with the compliance asset management software registry system, attributes of the at least one asset to at least one of the qualified inspectors from the list of qualified inspectors relative to the asset, the attributes selected to enable the at least one of the qualified inspectors to formulate a bid for a contract to inspect the asset; 
receiving at the web portal associated with the compliance asset management software registry system, a bid from the at least one inspector from a list of qualified inspectors; displaying to the owner the bid from the at least one inspector for selection; receiving, at the web portal associated with the compliance asset management software registry system, the selection of a bid from the owner, such selection to include a form of payment for the inspection; notifying the at least one inspector of a standard format contract to inspect based upon the selected bid; the owner of an asset receiving bids from qualified inspectors based on the needs of the asset;
	However, Sweeney discloses:
transmitting, by the asset management software in communication with the web registry, a standard form notification to an owner of the at least one asset on the inspection list, including the list of qualified inspectors a description of the type of inspection, and a cost associated with the type of inspection, indicating that the asset requires an inspection (¶ 0039-0042: discloses providing computerized reports to the asset owner.  The computerized reports may relate to one or more of the assets and be generated according to contractors responsible for construction or repairs to the asset, repair type, repair costs, and the like.); 
displaying at the web portal associated with the compliance asset management software registry system, attributes of the at least one asset to at least one of the qualified inspectors from the list of qualified inspectors relative to the asset, the attributes selected to enable the at least one of the qualified inspectors to formulate a bid for a contract to inspect the asset (¶ 0043-0044: discloses an online bid submission form may be provided to a plurality of contractors for use in submitting a bid one the project.  Contractors, i.e., area, regional, or national, may be notified by email of the bidding for the project and provided with access to the bid submission form and bid information.); 
receiving at the web portal associated with the compliance asset management software registry system, a bid from the at least one inspector from a list of qualified inspectors (¶ 0043-0044: discloses the contractors may then review the online bid information and if desired submit a bid online using the bid submission form.);
displaying to the owner the bid from the at least one inspector for selection (¶ 0043-0044: discloses the asset owner can be provided with online access to the submitted bids in order to selecting a winning bid from the submitted bids.); 
receiving, at the web portal associated with the compliance asset management software registry system, the selection of a bid from the owner, such selection to include a form of payment for the inspection (¶ 0043-0044: discloses selecting a winning bid from the submitted bids.);
notifying the at least one inspector of a standard format contract to inspect based upon the selected bid (¶ 0043-0044: discloses the contractor may be notified by email of the project award…a binding contract can be automatically generated for signature by the asset owner and the contractor based on the bid information and the bid submission form.); 
the owner of an asset receiving bids from qualified inspectors based on the needs of the asset (¶ 0017, 0042-0043: discloses the asset owner can be provided with online access to submitted bids from contractors responsible for repairs to the asset);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods in Key to the online bidding techniques, as disclosed by Sweeney to achieve the claimed invention.  As disclosed by Sweeney, the motivation for the combination would have been to allow the asset owner to easily manage a large number of assets and to get the very best price for their inspection through competitive bidding. (¶ 0005-0006)
As noted in Key in at least ¶ 0043 the system manages regulatory inspections of boilers and pressure vessels and the system is equally advantageous in other scenarios such as elevators, amusement park rides, and the like.  The combination of Key and Sweeney does not explicitly disclose an owned asset selected from the group consisting of a fire sprinkler system, a kitchen hood system, a fire extinguisher and a backflow preventer
However, the Examiner asserts that the data identifying the owned asset as including the a fire sprinkler system, a kitchen hood system, a fire extinguisher and a backflow preventer is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the a fire sprinkler system, a kitchen hood system, a fire extinguisher and a backflow preventer be included in the object information of Key and Sweeney because the type of object being described does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claim 22, the combination of Key and Sweeney discloses the method of Claim 21, further comprising: 
populating the database with initial information about an asset that requires periodic inspection to comply with a code. (¶ 0050, 0074, 0109, 0164: Key discloses allowing a user to add object information. Each object is required to pass periodic inspections to ensure the object is in compliance with jurisdiction’s regulations.)

With respect to claim 23, the combination of Key and Sweeney discloses the method of Claim 21 wherein the receiving inspection information, further comprises: 
collecting inspection information using a handheld device. (¶ 0049: Key discloses the inspector 135 can enter the inspection data directly online through the use of a portable computing device.)

With respect to claim 24, Key discloses
a computer-implemented method (¶ 0059: discloses the methods are processes and symbolic representations of operations by conventional computer components.)
for using an asset management software system and a web-based registry  (¶ 0016-0021: discloses a centralized system includes a jurisdiction online manger) to track requisite inspection of an owned asset (¶ 0016-0021: discloses the system manages required inspections mandated by a plurality of different jurisdictions. ¶ 0043: discloses although the described embodiments refer to boiler and pressure vessel inspections the system is equally advantageous in other scenarios.), the method comprising: 
selectively allowing remote access to a web-based registry system (¶ 0066, 0071: discloses the client computers run web browsing applications that retrieve and display the jurisdiction online manager’s web pages.), wherein the web-based registry is configured to run an asset management software, by classes of user (¶ 0066, 0071), wherein the classes of user comprise:
(1) an owner of the asset (¶ 0066, 0071: discloses web interface 411 provides access for owners of the objects via a web browser.); (2) an approval authority (¶ 0066, 0071: discloses web interface 411 provides access for jurisdiction reviewers 125.); (3) an inspector (¶ 0066, 0071: discloses web interface 411 provides access for company inspectors 135.);
retrieving, by a computer-based asset management software system, real time records of assets from a database (Fig. 7, ¶ 0018: discloses the central system enables real time availability of current data.), the database being accessible and augmentable by at least one of the classes of user (Fig. 7, ¶ 0018, 0060, 0070, 0105-0115: discloses database 350 stores information associated with a plurality of different owners, inspectors, and jurisdiction reviewer…information stored in database 350 can be retrieved for data manipulation and reporting.); 
analyzing the records of assets from the database to identify notification events (¶ 0046, 0081: discloses the jurisdiction online manger analyzes the database to determine those objects requiring scheduling of an inspection.); 
based on the analysis, notifying an owner of an asset of a notification event (¶ 0078, 0085: discloses the owner may be automatically notified.), wherein the notification event comprises a designatable interval in advance of an impending deadline for the inspection (¶ 0078, 0085: discloses the jurisdiction online manager determines if any objects require inspection in the near future and computes the required inspection based upon the last performed inspection and the required inspection frequency.), and 
wherein the owner of the asset, upon remotely accessing the asset management software compliance registry, may update and review the status of the assets (¶ 0071, 0106, 0109: discloses the web interface provides internet access for an owner portal 413. The object filed includes stored detailed information about the object such as current status.); 
based upon the analysis, sending a standard format notice to the approval authority of the status of the assets assigned to the approval authority (¶ 0020, 0184, 0196-0197: discloses the task listing has review changes to reviews that need to be performed.), and 
wherein the approval authority (¶ 0184, 0196-0197: discloses the reviewer), upon accessing the web-based registry, may update and review the status of the assets assigned (¶ 0184, 0196-0197: discloses the reviewer can accept the update…the review page lists the open reviews needing performance); 
upon logging on to a password controlled website configured to provide access to the asset management software (¶ 0117), 
providing to an inspector, a web-based template configured to describe the asset an each of the steps of the inspection (¶ 0019, 0090-0092: discloses the jurisdiction online manager retrieves the inspection format for the jurisdiction.); 
receiving from the inspector, inspection information in specific response to the web-based template (¶ 0090-0092: discloses the jurisdiction online manager receives inspection information via interaction with the inspector’s web browser.); 
storing in a database Fig. 7, ¶ 0018, 0060, 0070, 0105-0115: discloses database 350) in association with the asset (¶ 0018: discloses complete historical information about the stored objects can be available online.), the inspection information (¶ 0020: discloses after receiving inspection result data from the inspection, the inspection result data is stored in the system database.), wherein the inspection information is accessible to the users (Fig. 7, ¶ 0018: discloses the central system enables real time availability of current data.), and updating the database in association with the asset based upon the inspection information (¶ 0018, 0020, 0092, 0115: discloses the jurisdiction online manager stores the inspection report in connection with the object…the data stored in the database includes new information appended to existing information.); 
transmitting to the approval authority, a standard format compliance report including noting compliance (¶ 0020, 0111, 0092, 0194: discloses the jurisdiction online manager schedules the inspection report to be reviewed by the jurisdiction.), 
wherein the compliance report includes, noting deficiencies in the asset (¶ 0020, 0092, 0111, 0194: discloses object inspections and associated information are stored in inspection files. The information includes violations.) and storing the noted deficiencies in association with the asset (¶ 0111) and 
wherein the asset requires compliance with industry inspection rules and regulations or one more laws selected from the set of laws comprising a code, local rule, state law, and federal law (¶ 0043-0044, 0048: discloses the system provides an efficient management of required regulatory inspections.), and 
wherein compliance with the one or more laws requires periodic inspection of the owned asset by the inspector. (¶ 0109: discloses each object is required to pass periodic inspections to ensure the object is in compliance with the jurisdiction’s regulations.)
Key does not explicitly disclose the limitations of wherein the notice includes a standard format description of the type of inspection, and a cost associated with the type of inspection, providing to an inspector the owner selects, the selection based upon a list of qualified inspectors that are available to inspect the asset based upon attributes including proximity to the asset
However, Sweeney discloses:
wherein the notice includes a standard format description of the type of inspection, and a cost associated with the type of inspection (¶ 0039-0042: discloses providing computerized reports to the asset owner.  The computerized reports may relate to one or more of the assets and be generated according to contractors responsible for construction or repairs to the asset, repair type, repair costs, and the like.);
providing to an inspector the owner selects, the selection based upon a list of qualified inspectors that are available to inspect the asset based upon attributes including proximity to the asset (¶ 0043-0044: discloses contractors, i.e., area, regional, or national may be notified by email for bidding on the project and allowing the asset owner to select a winning bid from the submitted bids.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the methods in Key to include the online bidding techniques as disclosed by Sweeney to achieve the claimed invention.  As disclosed by Sweeney, the motivation for the combination would have been to streamline the bidding process by obtaining competitive bids from area/regional contractors. (¶ 0005-0006)
As noted in Key in at least ¶ 0043 the system manages regulatory inspections of boilers and pressure vessels and the system is equally advantageous in other scenarios such as elevators, amusement park rides, and the like.  The combination of Key and Sweeney does not explicitly disclose an owned asset selected from the group consisting of a fire sprinkler system, a kitchen hood system, a fire extinguisher and a backflow preventer
However, the Examiner asserts that the data identifying the owned asset as including a fire sprinkler system, a kitchen hood system, a fire extinguisher and a backflow preventer is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the a fire sprinkler system, a kitchen hood system, a fire extinguisher and a backflow preventer be included in the object information of Key and Sweeney because the type of object being described does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claim 25, the combination of Key and Sweeney discloses the method of Claim 24 wherein the storing further includes: 
storing, in association with the asset a new deadline date, based upon completion of the inspection. (¶ 0085: Key discloses if an object requires an upcoming inspection the jurisdiction online manager computes the required inspection date based upon the last performed inspection and the required inspection frequency.)

With respect to claims 26 and 30, the combination of Key and Sweeney discloses the method, further comprising: 
receiving bids to perform a suitably compliant inspection of the asset from a group of qualified inspectors including, at least, the inspector (¶ 0043-0044: Sweeney discloses the contractors may then review the online bid information and if desired submit a bid online using the bid submission form.); and 
presenting to the owner a compilation of the bids for selection of the inspector (¶ 0043-0044: Sweeney discloses the asset owner can be provided with online access to the submitted bids.  A webpage may be provided to the browser summarizing the submitted bids.)

With respect to claims 27 and 31, Key discloses the method, further comprising: 
scheduling the inspector's inspection of the asset based upon the impending deadline, the inspector's availability, and the asset availability (¶ 0085: discloses if an object requires an upcoming inspection…the inspection is scheduled.  A task is generated and placed in a task listing for the covering insurance company for those objects with upcoming required inspections).
Key does not explicitly disclose the following limitation.
However, Sweeney discloses:
based upon the owner selecting the inspector (¶ 0043-0044: discloses the asset owner can be provided within online access to the submitted bids in order to select a winning bid from the submitted bids.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the methods in Key to include the functionality for allowing the owner to select the inspector, as disclosed by Sweeney to achieve the claimed invention.  As disclosed by Sweeney, the motivation for the combination would have been to enable an asset owner to control and monitor the inspection of asset. (¶ 0005-0006)

With respect to claim 28, Key discloses the method of Claim 24 
wherein the compiling the report (¶ 0020, 0048, 0111-0112: Key discloses the inspection result data is provided to the controlling jurisdiction and reviewers at each jurisdiction evaluate each inspection, repair, and other data to ensure compliance with the jurisdictions requirements.)
Key does not explicitly disclose the following limitations.
However, Sweeney discloses: 
receiving, from the inspector, photographs of the asset or components of the asset (¶ 0016: discloses photographs of the project activity for the current day.); and 
storing the photographs in association with the asset and the date of the inspection. (¶ 0016: discloses the project reports may be archived.  The project reports may comprise photographs of the project activity for the current day, contractor’s representatives on site.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the inspection results of Key to include photographs in association with the asset and the date of the inspection, as disclosed by the project reports in Sweeney to achieve the claimed invention.  As disclosed by Sweeney, the motivation for the combination would have been to enable the asset owner to monitor the inspection by providing further detailed periodic progress of the inspection for review by the asset owner. (¶ 0005-0006, 0016)

With respect to claim 29, the combination of Key and Sweeney discloses the method of Claim 24 wherein the noting deficiencies further comprises: 
selecting a remedy deficiency deadline based upon the noted deficiency and the date of the inspection (¶ 0102-0103: Key discloses remedial action to correct the rejection is entered into the jurisdiction online manager); and 
storing in association with the asset a remedy deficiency deadline. (¶ 0046, 0102-0103: Key discloses a review is scheduled for the repair.  The JOM generates a task for another review to be performed by the jurisdiction.)

With respect to claim 32, the combination of Key and Sweeney discloses the method of Claim 24, further comprising: 
compiling a compliance report including the noted deficiency. (¶ 0020, 0048, 0111-0112: Key discloses the inspection result data is provided to the controlling jurisdiction and reviewers at each jurisdiction evaluate each inspection, repair, and other data to ensure compliance with the jurisdictions requirements.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birkner (US 2002/0198755 A1) – (¶ 0046: discloses the inspector selects a new project that's on the list and downloads information associated with the selected project to his laptop or handheld computer. The information includes data on costs, schedules, bid items, and change orders, among others. Once downloaded, the inspector can update the bid item quantities delivered and field progress information for the project.)
Haunschild (US 2004/0139053 A1) – (abstract: discloses a method and system for perpetually auditing compliance with rules and regulations emanating from government and other regulatory agencies comprising the steps of providing a secured, interactive web site system hosted by at least one computer server, accessibility to the web-based system limited to authorized users. Subject items specific for an authorized user are identified. The subject items preferably comprise facility sites, equipment located at the facility sites and operational activities occurring on the sites, the facility sites, equipment and operational activities being subject to regulatory compliance. Regulatory compliance requirements that are applicable for substantially each identified subject item are then determined. The regulatory compliance requirements are continuously updated for the identified subject items and the status of each of the identified subject items is periodically checked to determine applicability of the regulations. Compliance requirements reports are provided to one or more persons responsible for compliance. To ensure compliance by company personnel, repeated reminders are generated to one or more persons responsible for accomplishing compliance.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629

/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629